Citation Nr: 1112263	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to an increased disability rating for impairment of the right knee, currently rated as 10 percent disabling.

3. Entitlement to an increased disability rating for impairment of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  A Board video-conference hearing was held in September 2006.  The Board previously remanded these issues for further development in July 2007.  

The issues of entitlement to compensable disability ratings for residuals of right foot injury and hearing loss were also remanded in July 2007.  In a July 2008 rating decision, the RO assigned a 10 percent rating to the Veteran's residuals of foot injury and a 30 percent rating to his hearing loss.  Subsequently, in a September 2008 statement, through his representative, the Veteran stated that he was satisfied with this decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204
 
The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected impairment of the right knee is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, recurrent subluxation or instability, or frequent episodes of "locking" and effusion into the joint.  

2.  The Veteran's service-connected impairment of the left knee is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, recurrent subluxation or instability, or frequent episodes of "locking" and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for impairment of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for impairment of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in August 2003, March 2006 and July 2007 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to increased ratings for his service-connected right and left knee  disabilities.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in August 2003, which was prior to the February 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for an increased rating.  Further, the March 2006 and July 2007 letters gave notice of the types of evidence necessary to establish an effective date for the disability on appeal. 

At this point, the Board observes that the Court, in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

However, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the August 2003, March 2006 and July 2007 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, Board hearing testimony and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examinations in June 2004 and April 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Increased Ratings for Impairment of the Right and Left Knees

The Veteran is seeking increased ratings for his service-connected right and left knee disabilities.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's service-connected right and left knee disabilities have been assigned separate 10 percent ratings under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257.  Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5260 provides that a rating of 20 percent is warranted for flexion limited to 30 degrees.  A 20 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 15 degrees.  (Under the limitation of motion codes, higher evaluations are available for greater limitation of motion.)  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II.  

The Veteran filed his current claim for an increased rating in June 2003.  Private and VA treatment records showed complaints of bilateral knee pain, but primarily address the Veteran's nonservice-connected rheumatoid arthritis.  Importantly, a July 2002 private record did show minimal left knee effusion.  

The Veteran was afforded a VA examination in June 2004.  VA treatment records were reviewed.  The Veteran reported stiffness, swelling, heat, redness and flare-up of pain.  It was also observed that the Veteran had a history of rheumatoid arthritis that was diagnosed in 2000.  His functional impairment was 80 percent because he had to sit or lay down with the knee swelling and pain.  He wore a knee brace for swelling.  There had been no dislocation or recurrent subluxation.  It was observed that the Veteran was retired and on disability for rheumatoid arthritis.  

On physical examination, prior to starting goniometric measurements, the Veteran had no pain in his knees with zero degrees of extension or 140 degrees of flexion.  With full range of motion, there was no pain.  After five repetitions, the Veteran was able to extend to zero degrees and flex to 140 degrees with no pain.  There was no edema, heat, redness, guarding or tenderness to palpation.  Weightbearing appeared to be normal without significant limp and his shoe showed no unusual wear pattern.  His knees were stable to all maneuvers and without significant tenderness.  Contemporaneous x-rays showed minimal degenerative changes with no significant joint effusion. 

A May 2006 VA MRI of the right knee (although it appears to have been mislabeled as the left knee) showed increased signal intensity within the posterior on the medical meniscus.  There was no definite extension to the surface to indicate presence of a tear.  There was a linear area of increased signal activity in the body of the medial meniscus.  There was some mild truncation of the apex, which might represent parenchymal loss.  There was a cystic structure lateral to the body which was suggestive of an underlying meniscal tear.  The meniscal cyst was due to the medial collateral ligament, which remained intact and the cruciate ligaments were normal.  

Subsequently, a June 2006 private examination noted the findings of the MRI and stated that the report was mislabeled as the MRI was actually done on the right knee.  Physical examination showed minimal medial lateral instability of the right knee with evidence of crepitation.  There was also some anterior posterior give to the knee and evidence of iliotibial band tightness with quadriceps on the right side, which was more intensely involved than the left side.

At the Board hearing, the Veteran testified that he experienced constant pain at a seven or eight out of 10 and a little swelling.  He wore a brace on his right knee most of the time.  His knees were sensitive to the touch and he experienced pain when bending.  He also reported problems with walking, standing and going up and down stairs.   

On remand, the Veteran was afforded a VA examination in April 2008.  The claims file and medical records were reviewed.  The Veteran reported worsening right and left knee pain.  He indicated that he had functional limitations with standing and walking.  He also reported giving way, instability, stiffness and weakness.  However, there were no episodes of dislocation or subluxation, locking or effusion.  The Veteran also reported moderate weekly flare-ups during which he had to sit down frequently, could not walk very long and had difficulty driving.

On physical examination, the Veteran's gait was antalgic.  Active range of motion against gravity on the right was zero degrees extension to 130 degrees flexion with pain at 130 degrees.  Passive range of motion was zero degrees extension to 135 degrees flexion.  There was no additional limitation of motion after repetitive use.  On the left, active range of motion against gravity was zero degrees extension to 125 degrees flexion with pain at 115 degrees.  Passive range of motion was zero degrees extension to 135 degrees flexion.  There was no additional limitation of motion after repetitive use.  There was no joint ankylosis.  While crepitation and grinding were observed, there were no objective findings of instability or patellar and meniscus abnormality.  X-rays showed mild degenerative changes on the right and degenerative changes with possible loose body on the left.  The assessment was right and left knee degenerative joint disease.  The Veteran's knee disabilities had a moderate effect on chores, exercise, recreation and travel as well as a severe effect on shopping.  However, there was no effect on feeding, bathing, dressing,  toileting or grooming.  

In a February 2011 brief, the Veteran's representative appeared to assert that the most recent VA examination was insufficient because the examiner was not identified as a medical doctor.  However, in Cox v. Nicholson, 20 Vet.App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R.  § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Similarly, in this case, the April 2008 VA examiner obviously had completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Moreover, even though it is unclear whether the claims file was reviewed at the June 2004 VA examination, the April 2008 VA examiner expressly provided that the Veteran's claims file was reviewed.  The Board concludes that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations and, thus, are sufficient for rating purposes.  

The Board now turns to whether higher ratings are warranted for the Veteran's right and left knee disabilities.  Again, in rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet.App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.   Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

As noted above, the Veteran's right and left knee disabilities have been rated by the RO under Diagnostic Code 5257.  However, in reviewing the medical evidence of record, there have been no consistent objective medical findings of recurrent subluxation or lateral instability, as contemplated by the rating criteria under Diagnostic Code 5257.  Although the Veteran has reported intermittent giving away and a private record indicated minimal lateral instability of the right knee, the remaining medical evidence of record, including the May 2006 MRI, have found that the ligaments were intact.  Specifically, both VA examinations clearly found no evidence of subluxation or lateral instability.  Accordingly, based on the medical evidence of record, it appears that the Veteran's primary symptoms pertaining to his knees are arthritis and pain with limitation of motion on flexion.  Accordingly, the Board finds that the right and left knee disabilities should be rated under Diagnostic Code 5260 for limitation of flexion.  

Moreover, in turning to Diagnostic Codes 5260 and 5261 for limitation of motion,  even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261 for either knee.  Extension of both knees has been normal at both VA examinations.  Importantly, the most limited flexion documented at the most recent VA examination showed that flexion was only limited to 130 degrees on the right and 125 degrees on the left.    

In turning to the remaining Diagnostic Codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the knees.  The Board again notes that Diagnostic Code 5259 does not provide for a disability rating in excess of 10 percent.  Therefore, it is not applicable to this analysis.  

With regard to Diagnostic Code 5258, while the Veteran has reported swelling, there has been only one instance of minimal joint effusion documented in July 2002 and no objective findings of locking.  All of the VA examinations found no evidence of effusion.  Moreover, none of the VA examiners documented frequent episodes of locking.  The Board notes that the rating criteria under this code is conjunctive as it uses the word "and," which means that all the criteria must be met to award a rating.  See Melson v. Derwinski, 1 Vet.App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Therefore, the Board is unable to find that a 20 percent rating is warranted under this Code for either knee.  

The Board acknowledges that the Veteran has chronic bilateral knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Significantly, the most recent VA examination found that pain was elicited at 130 degrees on the right and 115 degrees on the left, which does not meet the criteria for a higher rating.  Further, the VA examination also found that there was no additional limitation found on repetitive testing.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his knees.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, the preponderance of the evidence in this case is against a finding that the criteria for a rating in excess of the current 10 percent have been met under any applicable Diagnostic Code for the Veteran's right and left knee disabilities.  Again, as the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his right and left knee disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Increased ratings for impairment of the right and left knees are not warranted.  To this extent, the appeal is denied.  


REMAND

The present appeal also includes the issue of entitlement to service connection for diabetes mellitus.  In the July 2007 remand, the Board directed the RO to obtain treatment records from February 1988 to 1999 from the Grench Clinic and Balboa Naval Hospital in San Diego.  In a July 2007 letter, the RO requested VA Form 21-4142 authorizations for these records from the Veteran, and then made no further attempt.  However, in a February 2011 brief, the Veteran's representative argues that VA does not need a signed consent form to obtain medical records from another government facility.  Under the circumstances, appropriate action to request all such records is appropriate.  Any such records could be significant given the proximity in time to the Veteran's discharge from service. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request clarification as to the location of "Grench Clinic."  

2.  The RO should take appropriate action to obtain copies of any additional VA treatment records that have not been associated with the claims file from the VA Medical Center in Las Vegas, Nevada.  

3.  The RO should request copies of any additional medical treatment records from February 1988 to 1999 from the Balboa Naval Hospital in San Diego, California.

4.  After completion of the above and any additional development deemed necessary by the RO, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


